Appeal from a judgment of the County Court of Chenango County (Dowd, J.), rendered August 21, 1992, convicting defendant upon his *813plea of guilty of the crimes of sodomy in the first degree and bail jumping in the second degree.
Defendant pleaded guilty to sodomy in the first degree and bail jumping in the second degree and was sentenced to concurrent terms of imprisonment of 7 to 21 years for the sodomy conviction and 116 to 4 years for the bail jumping conviction. On this appeal, defendant contends that County Court erred in accepting his guilty plea without a sufficient inquiry to ensure that defendant was not suffering from a mental disease or defect which would negate the intent element of the crimes at issue.
Our review of the plea allocution reveals that defendant’s plea was knowing, voluntary and intelligent. Further, County Court’s colloquy with defendant revealed no facts suggesting that a mental disease or defect negated defendant’s intent.
Cardona, P. J., Mikoll, Mercure, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.